Title: 5th. Tuesday.
From: Adams, John Quincy
To: 


       This morning at about 10 o’clock we pass’d the russian frontiers and arriv’d at Abborfors which is the first place in Swedish Finland. Here we were visited. We arriv’d at Lovisa at about 12. o’clock. Mr. Gummer arrived last night about 10 o’clock.
       
        List of the roads from Frederichshamm to Lovisa.
       
       When you come into Swedish Finland you pay every thing in Swedish money. You give 4. schillings pr. horse for each Swedish mile which is 10. russian wersts. They count here the money in Rixdallers schillings, and stübers. A Rixdaller is 48 schillings or about 1 ½ Roubles Russian. A schilling is 4. stübers, or a little more than 3 russian copecks. The postillions commonly have 4. schillings for 3. You are not obliged to give anything, and they are very content for 1 schilling each. There are no regulated posts in Sweden. Each peasant is obliged to furnish a certain number of horses according as he is able, and to prevent their making travellers stop too long, at each post there is a paper where you write your name, where you come from where you go, how many horses you take, and whether you was served quick. At the end of every month the paper is carried before the judge of the village who examines it, and if he finds any complaint against the peasants they are punish’d accordingly. But I should advise travellers always to have their horses ordered before hand for 8 or 10 miles, for then you are sure of having the horses all ready when you arrive at the post. Whereas when you do not have them ordered before hand it is sometimes impossible for them to have their horses ready in less than an hour and sometimes an hour and a half, and it costs but a trifle, to have the horses ordered beforehand.
      